Citation Nr: 1547584	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  04-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and July 1976 to June 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In an April 2006 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  Thereafter, in a July 2007 Order, the Court granted a Joint Motion for Remand by VA's Acting Secretary and the Veteran, through his representative, and remanded the matter to the Board for action consistent with the motion.  In November 2008 and June 2013 the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required in this case to ensure there is a complete record and the Veteran is afforded every possible consideration.

Treatment Records

The Board finds that the VA has not fully met its duty to assist nor complied with the Board's remand directives with respect to attempting to obtain mental health treatment records for the Veteran from a West German hospital in Stagler; the U.S. Army hospital in Berlin; the Madigan Army Medical Center at Fort Lewis, Washington; and the U.S. Naval hospital in San Diego, California.  Although the AOJ requested the records from the National Personnel Records Center (NPRC), no attempts were made to obtain the records from the facilities themselves.

As the Board noted in its 2008 remand, hospitalization and mental health records are often maintained separately from clinical and dental records, and may be held at the hospital where treatment occurred, rather than being transferred to the NPRC.  While the Veteran did not contend that he was hospitalized for the claimed injuries, a specific request for any available medical records on the veteran should be made to the "West German hospital in Stagler" from which "military intelligence personnel" received treatment (according to his testimony) as well as the U.S. Army Hospital [Madigan Army Medical Center] at Fort Lewis, Washington.  In addition, at the hearing the Veteran indicated that he received "[v]ery extensive treatment" for his mental health at the U.S. Naval Hospital in San Diego, California. 

Therefore, on remand, the above mentioned records should be requested from all appropriate agencies, to include the named facilities themselves.

Hearing

In September 2005, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who has since retired from the Board.  

In its June 2013 Board remand, the Board noted that the Veteran was sent a letter in March 2013 informing him that he had the option to request another hearing before the Veterans Law Judge who would ultimately decide his appeal.  The letter was sent to the Veteran's last known address, but was returned to the Board as undeliverable.  The Board noted the Veteran's duty to keep VA apprised of his whereabouts and concluded that the Veteran was considered to have waived his right to another hearing.  

However, shortly after the Board's decision was issued, the Veteran contacted the VA and provided his current mailing address.  The Board sent another letter in August 2015 to the Veteran's new address informing him of his option to request a new hearing before another Veterans Law Judge.  In September 2015, the Veteran replied that he would like to have an in-person Board hearing at his local VA regional office.

Therefore, the Board finds that the case must be remanded to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate agencies, including the below listed facilities themselves, and request hospitalization and mental health records for the Veteran pertaining to any treatment received from July 1976 to February 1978 at the U.S. Army Hospital in Berlin, a "West German hospital in Stagler" (other than the U.S. Army Hospital in Berlin), the Madigan Army Medical Center at Fort Lewis, Washington, and the U.S. Naval Hospital in San Diego, California.  If no such records can be obtained, the attempts to obtain the records should be documented in the claims file.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

3. Thereafter, if the Veteran's claim remains denied, schedule the Veteran for a Board hearing at his local regional office for the above listed issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




